EXHIBIT 10.1

COLLATERAL LOAN AGREEMENT

THIS COLLATERAL LOAN AGREEMENT (the “Agreement”), dated as of January 25, 2008,
is made and entered into by and among CNL INCOME EAGL SOUTHWEST GOLF, LLC, a
Delaware limited liability company (“CNL Southwest”), CNL INCOME EAGL WEST GOLF,
LLC, a Delaware limited liability company (“CNL West”), CNL INCOME EAGL NORTH
GOLF, LLC, a Delaware limited liability company (“CNL North”), CNL INCOME EAGL
MIDWEST GOLF, LLC, a Delaware limited liability company (“CNL Midwest”) and CNL
INCOME EAGL MIDEAST GOLF, LLC, a Delaware limited liability company (“CNL
Mideast”) (CNL Southwest, CNL West, CNL North, CNL Midwest and CNL Mideast
individually and collectively, “Borrowers”) and THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, a New Jersey corporation (“Lender”).

RECITALS:

This Agreement is entered into on the basis of the following facts,
understandings and intentions of the parties:

A. These Recitals refer to and utilize certain terms defined in this Agreement,
which defined terms are incorporated into these Recitals by reference when used
herein.

B. Lender has made the Loans to each of Borrowers concurrently with entering
into this Agreement. The Loans are evidenced and secured by the Loan Documents,
including this Agreement.

C. In connection with the Loans, Borrowers have requested certain rights with
respect to Transfers, certain rights to make Substitutions for one or more of
the Individual Properties, and certain provisions for the Release of one or more
of the Individual Properties. Lender is willing to grant Borrowers such rights
on the terms and conditions specified by Lender as set forth in this Agreement.

D. The parties desire to enter into this Agreement in order to set forth their
respective rights and obligations in connection with the administration of the
Loans.

NOW, THEREFORE, IN CONSIDERATION of the foregoing recitals, and the mutual
covenants and promises of the parties contained in this Agreement, the parties
agree as follows:

 

1. GENERAL DEFINITIONS

1.1 Loan Documents; Defined Terms. Capitalized terms which are not otherwise
defined in this Agreement shall have the same meaning given to such terms in the
Mortgages (defined below) or other Loan Documents in which such terms are
expressly defined.

1.2 General Terms. In addition to other capitalized terms defined herein, when
used herein the following terms shall have the following meanings:

“Agreement” means this Collateral Loan Agreement dated as of January 25, 2008,
as it may be amended, supplemented or otherwise modified from time to time.

“Allocated Loan Amount” means the pro rata allocation of the Loans to each
Individual Property, as mutually agreed between Lender and Borrowers and as
currently set forth on Exhibit A attached to this Agreement, as such allocation
may be revised or otherwise modified from time to time in accordance with the
provisions of Sections 3.1 or 4.1 of this Agreement.



--------------------------------------------------------------------------------

“Assignments of Leases” means, collectively, each assignment of the lessor’s
interest in leases and rents (which may be incorporated in the Mortgage)
executed and delivered by a Borrower in connection with an Individual Property
for the benefit of Lender, modified to reflect the laws of the state where the
Individual Property is located and otherwise as Lender deems necessary or
appropriate in its sole discretion, as amended, supplemented, restated, or
otherwise modified from time to time in accordance with the provisions hereof or
thereof.

“Bank Monitor Rate” shall mean the average interest rate of money market
accounts offered by banks located in twenty-five (25) cities and/or metropolitan
areas as published in the Bank Rate Monitor (referred to there in as the “Bank
25 Average”), as determined and reset by Lender on a monthly basis.

“Borrower” or “Individual Borrower” means, individually, each of CNL Southwest,
CNL West, CNL North, CNL Midwest and CNL Mideast.

“Borrowers” means, collectively, CNL Southwest, CNL West, CNL North, CNL Midwest
and CNL Mideast.

“Closing” or “Closing Date” means the date of this Agreement.

“Closing Certification” means, collectively, the Closing Certifications executed
and delivered by any Borrower to Lender as of the date hereof in a form
satisfactory to Lender.

“Collateral Documents” means, collectively, the Mortgages, the Assignments of
Leases, the Financing Statements, the Cross Collateral Mortgages, the Cross
Collateral Assignments of Leases, the Environmental Indemnities, the ERISA
Indemnities, the Fraudulent Conveyance Indemnity, and all other instruments or
documents now or hereafter granting Liens on property of Borrowers or any
related entity for the benefit of Lender in connection with the Loans.

“CNL Partners” means CNL Income Partners, LP, a Delaware limited liability
company.

“Cross Collateral Assignment of Leases” means a second-priority assignment of
the lessor’s interest in leases (which may be incorporated in each Cross
Collateral Mortgage) executed and delivered by a Borrower in connection with an
Individual Property for the benefit of Lender, to secure the obligations of
Borrowers as described in the Cross Collateral Mortgage recorded with respect to
the same Individual Property, and modified to reflect the laws of the state
where the Individual Property is located and otherwise as Lender deems necessary
or appropriate in its reasonable discretion, as amended, supplemented, restated,
or otherwise modified from time to time in accordance with the provisions hereof
or thereof.

“Cross Collateral Documents” means, collectively, the Cross Collateral
Mortgages, the Cross Collateral Assignments of Leases, and all other instruments
or documents now or hereafter granting second-priority Liens on property of
Borrowers or any related entity for the benefit of Lender in connection with the
Loans.

“Cross Collateral Mortgage” means a second-priority mortgage, deed of trust,
deed to secure debt, indemnity deed of trust or other similar instrument,
executed and delivered by each Borrower, as “Trustor,” “Mortgagor,” or “Grantor”
who owns the Individual Property or Individual Properties described in the Cross
Collateral Mortgage, for the benefit of Lender as “Beneficiary”, “Mortgagee” or
“Grantee” for an Individual Property to secure the obligations of Borrowers
under all Notes other than the Note secured by the Mortgage recorded with
respect to the same Individual Property, modified to reflect the laws of the
state where the Individual Property is located and otherwise in a form
reasonably satisfactory to Lender and as amended, supplemented, restated, or
otherwise modified from time to time in accordance with the provisions hereof or
thereof.

 

2



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” has the meaning ascribed to such term in
Section 3.1 of this Agreement.

“Environmental Indemnity” means (i) with respect to any Individual Property
located outside of the States of California and Nevada, the Environmental and
ERISA Indemnity Agreement executed and delivered by a Borrower and CNL Partners
to Lender in a form satisfactory to Lender and modified to reflect the laws of
the state where the Individual Property is located and otherwise as Lender deems
necessary or appropriate in its sole discretion, and as amended, supplemented,
restated, or otherwise modified from time to time in accordance with the
provisions hereof or thereof, and (ii) with respect to any Individual Property
located in the State of California or in the State of Nevada (if any), the
Environmental Indemnity Agreement executed and delivered by the applicable
Borrower and CNL Partners to Lender in a form reasonably satisfactory to Lender
and modified to reflect the laws of the State of California or the State of
Nevada, as applicable, and otherwise as Lender deems necessary or appropriate in
its reasonable discretion, and as amended, supplemented, restated, or otherwise
modified from time to time in accordance with the provisions hereof or thereof.

“Environmental Indemnities” means, collectively, each Environmental Indemnity
for the Individual Properties.

“Environmental Site Assessment” means, with respect to an Individual Property,
an assessment by an environmental consultant approved by Lender to determine the
presence of hazardous material and/or wastes. Any Environmental Site Assessment
shall comply with the Environmental Site Assessment Scope of Work Guidelines
previously delivered by Lender to Borrowers, as the same may be amended,
modified or supplemented by Lender from time to time.

“ERISA Indemnity” means, with respect to any Individual Property located in the
State of California or in the State of Nevada (if any), the ERISA Indemnity
Agreement executed and delivered by the applicable Borrower and CNL Partners to
Lender in a form reasonably satisfactory to Lender and modified to reflect the
laws of the State of California or the State of Nevada, as applicable, and
otherwise as Lender deems necessary or appropriate in its reasonable discretion,
and as amended, supplemented, restated, or otherwise modified from time to time
in accordance with the provisions hereof or thereof.

“ERISA Indemnities” means, collectively, each ERISA Indemnity for the Individual
Properties.

“Excess Proceeds” has the meaning ascribed to such term in Section 5.4 of this
Agreement.

“Exiting Property” has the meaning ascribed to such term in Section 4.1 of this
Agreement.

“Event of Default” has the meaning ascribed to such term in Section 5.1 of this
Agreement

“Financing Statement” means, with respect to an Individual Property, a UCC-1
Financing Statement executed and delivered by any Borrower, as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof.

“Fraudulent Conveyance Indemnity” means the Fraudulent Conveyance Indemnity
Agreement executed and delivered by Borrowers to Lender, as the same may be
amended, supplemented, restated, or otherwise modified from time to time in
accordance with the provisions hereof or thereof.

 

3



--------------------------------------------------------------------------------

“Grace Period” has the meaning ascribed to such term in Section 5.1 of this
Agreement.

“Indebtedness” means the principal of and all other amounts, payments and
premiums due under the Notes, and all other indebtedness of Borrowers to Lender
and any additional advances under, evidenced by and/or secured by the Loan
Documents, plus interest accruing on all such amounts as provided in the Loan
Documents.

“Individual Loan” means the Allocated Loan Amount identified with an Individual
Property as set forth on Exhibit A attached hereto and by this reference made a
part hereof.

“Individual Property” means each real property or group of real properties
(including, without limitation, all buildings, fixtures or other improvements
located thereon) now or hereafter included in the Security Pool and identified
together as an “Individual Property” on Exhibit B, as the same may be amended
from time to time.

“Leases” means, collectively, all leasehold estates, ground leases, leases,
subleases, licenses, or other agreements affecting the use, enjoyment or
occupancy of the Security Pool (or any portion thereof) now or later existing
(including any use or occupancy arrangements created pursuant to Title 7 or 11
of the United States Code, as amended from time to time, or any similar federal
or state laws now or later enacted for the relief of debtors [the “Bankruptcy
Code”]) and all extensions and amendments thereto, including, without
limitation, the Master Leases (collectively, the “Leases”).

“Lender” means The Prudential Insurance Company of America, a New Jersey
corporation, and its successors and assigns.

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge security
interest, encumbrance, lien or charge of any kind (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement, any financing lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction.

“Loans” means, collectively, the loans evidenced and secured by the Loan
Documents.

“Loan Application” means that certain First Mortgage Loan Application
No. 706107705, dated November 13, 2007, as amended.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, and
any other document or certificate executed and delivered by any Borrower and/or
CNL Partners to Lender in connection with the transactions contemplated by this
Agreement, with the exception of the Environmental Indemnities and the ERISA
Indemnities.

“Loan to Value Ratio” has the meaning ascribed to such term in Section 3.1 of
this Agreement.

“Master Leases” means, collectively, (i) those certain Lease Agreements dated as
of November 30, 2007, by and between each Individual Borrower and the Master
Tenant, (ii) the Pooling Agreement (defined below), and (iii) that certain
Agreement Regarding Initial Capital Investment and Improvements dated as of
November 30, 2007, by and between CNL Income Partners, LP and the Master Tenant,
as amended, supplemented, restated, or otherwise modified from time to time.

“Master Tenant” means Evergreen Alliance Golf Limited, L.P., a Delaware limited
partnership, and its respective successors and assigns as tenant under each of
the Master Leases of the Individual Properties in the Security Pool.

 

4



--------------------------------------------------------------------------------

“Mortgage” means a deed of trust, indemnity deed of trust, mortgage, deed to
secure debt or other similar instrument, executed and delivered by Borrower, as
“Trustor,” “Mortgagor,” or “Grantor”, for the benefit of Lender as
“Beneficiary,” “Mortgagee” or “Grantee”, for an Individual Property, modified to
reflect the laws of the state where such Individual Property is located and
otherwise in form satisfactory to Lender and as amended, supplemented, restated,
or otherwise modified from time to time in accordance with the provisions hereof
or thereof.

“Mortgages” means, collectively, each of the Mortgages for the Individual
Properties.

“NOI” has the meaning ascribed to such term in Section 3.1 hereof.

“Note” means, individually, any one of the Notes.

“Notes” means, collectively, each of (i) that certain Promissory Note dated even
date herewith, in the original principal amount of $64,700,000.00, executed by
CNL Southwest, as maker, and payable to Lender or its order (“Arizona Note”),
(ii) that certain Promissory Note dated even date herewith, in the original
principal amount of $10,400,000.00, executed by CNL West, as maker, and payable
to Lender or its order (“Colorado Note”), (iii) that certain Promissory Note
dated even date herewith, in the original principal amount of $23,800,000.00,
executed by CNL North, as maker, and payable to Lender or its order (“Illinois
Note”), (iv) that certain Promissory Note dated even date herewith, in the
original principal amount of $7,700,000.00, executed by CNL Midwest, as maker,
and payable to Lender or its order (“Kansas Note”), (v) that certain Promissory
Note dated even date herewith, in the original principal amount of
$7,200,000.00, executed by CNL North, as maker, and payable to Lender or its
order (“Minnesota Note”), (vi) that certain Promissory Note dated even date
herewith, in the original principal amount of $14,000,000.00, executed by CNL
Mideast, as maker, and payable to Lender or its order (“Maryland Note”),
(vii) that certain Promissory Note dated even date herewith, in the original
principal amount of $5,400,000.00, executed by CNL West, as maker, and payable
to Lender or its order (“Nevada Note”), and (viii) that certain Promissory Note
dated even date herewith, in the original principal amount of $6,800,000.00,
executed by CNL Midwest, as maker, and payable to Lender or its order (“Oklahoma
Note”).

“Pool Obligations” means all monetary and non-monetary obligations of every
nature of all Borrowers from time to time to be performed by any of Borrowers
under any of the Loan Documents, the Environmental Indemnities, and the ERISA
Indemnities, whether for principal, interest, fees, expenses, indemnification or
otherwise.

“Prepayment Premium” means the payment owed by Borrowers to Lender in connection
with the prepayment of any portion of the Loans, calculated in accordance with
each Note.

“Principal Payment Amount” has the meaning ascribed to such term in Section 3.1
of this Agreement.

“Release” has the meaning ascribed to such term in Section 3.1 of this
Agreement.

“Release Administrative Fee” has the meaning ascribed to such term in
Section 3.1 hereof.

“Release Price” has the meaning ascribed to such term in Section 3.1 hereof.

“Release Property” has the meaning ascribed to such term in Section 3.1 hereof.

 

5



--------------------------------------------------------------------------------

“Security Pool” means, collectively, all Individual Properties on which Lender
has a Lien as security for the Loans, as the same may change from time to time
in accordance with the terms and conditions hereof. The Individual Properties in
the Security Pool as of the date hereof are set forth on Exhibit B attached
hereto.

“Substitute Property” has the meaning ascribed to such term in Section 4.1
hereof.

“Substitution” has the meaning ascribed to such term in Section 4.1 hereof.

“Substitution Administrative Fee” has the meaning ascribed to such term in
Section 4.1 hereof.

“TADS” has the meaning ascribed to such term in Section 3.1 hereof.

“Title Policy” means each Lender’s ALTA Lender’s policy of title insurance
issued to Lender, ensuring the priority of the Mortgages.

 

2. SALE, TRANSFER OR ENCUMBRANCE OF INDIVIDUAL PROPERTIES IN SECURITY POOL

2.1 Due on Sale or Encumbrance. Except in strict accordance with the provisions
of Sections 3 and 4 hereof, it shall be an Event of Default and, at the sole
option of Lender, Lender may accelerate the Pool Obligations and the entire Pool
Obligations (including any Prepayment Premium) shall become immediately due and
payable, if, without Lender’s prior written consent (which consent may be given
or withheld for any reason or given conditionally, in Lender’s sole discretion)
any of the following shall occur:

(a) any Borrower shall sell, convey, assign, transfer, dispose of or be divested
of its title to, convey security title to any Individual Property, mortgage,
encumber or cause to be encumbered (except for the imposition of mechanic’s or
materialmans’ liens) any Individual Property or any interest therein, in any
manner or way, whether voluntary or involuntary or directly or indirectly
(except for (i) the imposition of mechanics’ or materialmans’ liens, (ii) the
sale or transfer of damaged or obsolete property replaced with property of equal
or greater value, (iii) the imposition of easements and restrictions on the
Property which in the aggregate do not have a material adverse affect on the
value or use or marketability of the Property, (iv) other Permitted Encumbrances
(as defined in the Mortgages), or (v) a transfer of substantially all of the
assets of any Borrower to a CNL Affiliate that assumes all of the obligations of
such Borrower under the Loan Documents. A “CNL Affiliate” shall mean only those
entities which directly, or indirectly through various subsidiaries, are wholly
owned and controlled by CNL Partners); or

(b) in the event of any merger, consolidation, sale, transfer, assignment, or
dissolution involving all or substantially all of the assets of any Borrower or
any general partner or managing member of any Borrower, except if the surviving
entity, assignee or transferee is a CNL Affiliate that assumes all of the
obligations of such Borrower under the Loan Documents; or

(c) in the event of the assignment, transfer, voluntary or involuntary sale to
any person other than to a CNL Affiliate (with notice to Lender), or any of the
foregoing at one time or over any period of time of:

(i) (1) forty-nine percent (49%) or more of the limited partner interests in any
Borrower (provided that no change in the control of such Borrower or the
management of such Borrower’s interest in any Individual Property occurs in
connection therewith), (2) ten percent (10%) or

 

6



--------------------------------------------------------------------------------

more of the voting stock or ownership interest of any corporation or limited
liability company which is, respectively, general partner or managing member of
any Borrower or any corporation or limited liability company directly or
indirectly owning ten percent (10%) or more of any such corporation or limited
liability company, (3) the ownership interests in any owner of ten percent
(10%) or more of the beneficial interests of any Borrower if such Borrower is a
trust; or

(ii) any general partnership interest in (1) any Borrower, (2) a partnership
which is in such Borrower’s chain of ownership and which is liable for the
obligations of such Borrower, or (3) any general partner who has the right to
participate directly in the control of the management or operations of any
Borrower; or

(d) a pledge or encumbrance of any ownership interest in any Borrower or in any
owner of any Borrower to secure financing;

(e) in the event of the conversion of any general partnership interest in any
Borrower to a limited partnership interest, if such Borrower is a partnership;
or

(f) in the event of any change, removal, or resignation of any general partner
of any Borrower, if such Borrower is a partnership other than in connection with
a change to a general partner that is a CNL Affiliate); or

(g) in the event of any change, removal, addition or resignation of a managing
member (or if no managing member, any member) if any Borrower is a limited
liability company (other than in connection with a change to a member that is a
CNL Affiliate); or

(h) any Borrower shall obtain any unsecured debt except for customary and
reasonable short-term trade payables obtained and repaid in the ordinary course
of such Borrower’s business (including any indebtedness owed to any other
Individual Borrower [unless (A) any such unsecured debt owed to any other
Individual Borrower shall be made expressly subordinate to the Loans pursuant to
written documents acceptable to Lender, (B) any such amount obtained through an
unsecured loan from any other Individual Borrower must be used for the sole
benefit of one or more Individual Properties owned by the Individual Borrower to
whom such unsecured loan is made, and (C) Borrowers shall pay all of Lender’s
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred in connection with such unsecured debt] or any Non-Pool Landlord
[defined below]); provided, however, for the purposes of this Section 2.1(h),
obligations owed to a Tenant, including without limitation, the Capex Funds
(defined below) under a Lease approved by Lender or entered into in accordance
with the terms and conditions of the Loan Documents shall not be deemed to be
“unsecured debt.”

The provisions set forth above shall not apply to transfers under any will or
applicable law of descent.

 

3. RELEASE OF INDIVIDUAL PROPERTIES FROM SECURITY POOL.

3.1 Partial Release. Upon not less than sixty (60) days prior written notice
from a Borrower, Lender shall release from the Lien of the Collateral Documents
(a “Release”) an Individual Property in the Security Pool owned by such Borrower
(“Release Property”), upon the satisfaction (as determined by Lender in its sole
discretion) of all of the following terms and conditions:

(a) At the time of the applicable Borrower’s request and the time of the
proposed Release, there shall be no Event of Default under the Loan Documents,
and there shall exist no condition or state of facts which with the passage of
time or the giving of notice or both, would constitute an Event of Default under
the Loan Documents;

 

7



--------------------------------------------------------------------------------

(b) Any such request may be made no sooner than the later of (i) nine (9) months
after the Closing or (ii) six (6) months after the completion of the most recent
Release or Substitution (as defined below), and such written request must be
received no later than twelve (12) months prior to the maturity date of the
Loans;

(c) Each Release Property shall consist of an Individual Property, and each
Release shall involve no more than one (1) Individual Property;

(d) For each Release Property, the applicable Borrower shall have paid to Lender
the “Release Price”, which shall be equal to (i) one hundred ten percent
(110%) of the then unpaid principal balance of the Individual Loan Amount
applicable to the Release Property (such amount shall herein be called the
“Principal Payment Amount”), plus (ii) the applicable Prepayment Premium (based
on the Principal Payment Amount), plus (iii) all accrued interest with respect
to the Individual Loan applicable to the Release Property and all accrued and
unpaid charges with respect to the Loans;

(e) The Principal Payment Amount shall be applied to pay in full the principal
balance due with respect to the Individual Loan applicable to the Release
Property, and Lender, in its discretion, shall apply the portion of the
Principal Payment Amount which is in excess of the then outstanding principal
balance of the Individual Loan applicable to the Release Property to one of more
of the other Individual Loans applicable to the other Individual Properties;

(f) Lender shall have determined that, following the Release, the Debt Service
Coverage Ratio calculated with respect to the remainder of the Security Pool
(excluding the Release Property) shall be at least equal to 1.75 to 1.00. In the
event that the Debt Service Coverage Ratio calculated with respect to the
remainder of the Security Pool (excluding the Release Property) is less than the
required level, then Borrowers shall have the right, subject to payment of the
applicable Prepayment Premium, to pay Lender the amount necessary to increase
the Debt Service Coverage Ratio calculated with respect to the remainder of the
Security Pool (excluding the Release Property) to the required level;

(g) Lender shall have determined that following the Release, the Loan to Value
Ratio calculated with respect to the remainder of the Security Pool (excluding
the Release Property) shall not exceed fifty percent (50%). In the event the
Loan to Value Ratio with respect to the remainder of the Security Pool
(excluding the Release Property) exceeds the required level, then Borrowers
shall have the right, subject to payment of the Prepayment Premium, to pay
Lender the amount necessary to reduce the Loan to Value Ratio calculated with
respect to the remainder of the Security Pool (excluding the Release Property)
to the required level;

(h) At the time the applicable Borrower makes its written request to Lender for
a Release, such Borrower shall pay to Lender a non-refundable administrative fee
of $25,000 (the “Release Administrative Fee”). The Release Administrative Fee
shall be deemed earned by Lender upon its receipt by Lender and shall not be
applied to the Principal Payment Amount, the Prepayment Premium, or any other
amounts due under the Loan Documents;

(i) Whether or not the Release is actually consummated, Borrowers shall pay to
Lender all escrow, closing and recording charges and taxes including, but not
limited to, the cost of preparing and delivering releases, any re-conveyance
documentation and modifications of the Loan Documents, including legal fees and
costs, the cost of any title insurance endorsements that Lender may require, any
expenses incurred by Lender in connection with the Release, and any sums then
due and payable under the Loan Documents; and

 

8



--------------------------------------------------------------------------------

(j) At least thirty percent (30%) of the total EBITDA (defined below) from the
remaining Property (excluding the Release Property), as calculated by Lender,
shall come from any combination of the following Individual Properties:
(i) Eagle Brook, (ii) Ruffled Feathers, (iii) Tatum Ranch, (iv) Superstition
Springs, (v) Foothills, (vi) Ancala, and (vii) Arrowhead (CO);

(k) Lender shall have determined, that following the Release, the aggregate
unpaid principal balance of the Loans shall be greater than fifty-five percent
(55%) of the original aggregate principal amount of the Loans; and

(l) Such other terms and conditions as Lender shall reasonably require.

The term “Loan to Value Ratio” shall mean the ratio, as reasonably determined by
Lender, of (i) the aggregate principal balance of all encumbrances against the
Security Pool to (ii) the fair market value of the Security Pool. The term “Debt
Service Coverage Ratio” shall mean the ratio, as reasonably determined by
Lender, calculated by dividing (i) the lesser of (A) net operating income
(“NOI”) and (B) net rental income payable to Borrowers under the Master Leases
(“NRI”), by (ii) total annual debt service (“TADS”). NOI is the gross annual
income realized from operations of the Security Pool for the applicable twelve
(12) month period (assuming for income and expense purposes that the Master
Leases are no longer in effect and that Borrowers are directly operating each
Individual Property in the Security Pool) after subtracting all necessary and
ordinary operating expenses (both fixed and variable) for that twelve (12) month
period, including, without limitation, utilities, administrative expenses,
cleaning, landscaping, security, repairs, and maintenance, ground rent payments,
management fees, reserves for replacements, real estate and other taxes,
assessments and insurance, but excluding deduction for federal, state and other
income taxes, debt service expense, depreciation or amortization of capital
expenditures, and other similar non-cash items. NRI is the gross annual rental
income payable to Borrowers pursuant to the Master Leases for the applicable
twelve (12) month period after subtracting all necessary and ordinary operating
expenses payable by Borrowers pursuant to the Master Leases (both fixed and
variable) for that twelve (12) month period including, without limitation (if
and to the extent payable by Borrowers pursuant to the Master Leases),
utilities, administrative, cleaning, landscaping, security, repairs, and
maintenance, ground rent payments, management fees, reserves for replacements,
real estate and other taxes, assessments and insurance, but excluding deduction
for federal, state and other income taxes, debt service expense, depreciation or
amortization of capital expenditures, and other similar non-cash items. Gross
income shall be based on the cash actually received for the preceding twelve
(12) months and projected income based on the Leases in place for the next
succeeding twelve (12) months, and ordinary operating expenses shall not be
prepaid. Documentation of NOI, NRI and expenses shall be certified by an officer
of Borrower with detail satisfactory to Lender and shall be subject to the
approval of Lender. TADS shall mean the aggregate debt service payments for any
given calendar year on the Loans and on all other indebtedness secured, or to be
secured, by any part of the Security Pool. The term “EBITDA” shall mean, for any
period and without duplication, net income (loss) of the Security Pool
determined in accordance with GAAP adjusted in the following manner (but only to
the extent included in determining net income (loss) for such period): plus
(a) depreciation of real property assets and amortization expense, plus
(b) interest expense, plus (c) all provisions for any federal, state or other
income tax, minus (plus) (d) extraordinary gains (losses), minus (plus)
(e) gains (losses) on sales of real estate, plus (f) ownership share of the
EBITDA of unconsolidated affiliates.

Notwithstanding anything to the contrary in this Section 3 and/or Section 4
below, Borrowers shall only have the right to a combined cumulative total
(during the entire term of the Loans) of eight (8) Releases and Substitutions;
provided, however, that Lender agrees to consider in good faith any request

 

9



--------------------------------------------------------------------------------

for its consent to a Release or Substitution that would cause the combined
cumulative total of Releases and Substitutions during the term of the Loans to
exceed eight (8) Releases and Substitutions, which consent may be given or
withheld for any reason or given conditionally, in Lender’s sole discretion.

This Section 3 shall be personal to the original Borrowers under the Loans, and
no transferee shall have any rights under this Section 3.

 

4. SUBSTITUTION OF INDIVIDUAL PROPERTIES

4.1 Substitution of Collateral. Upon prior written notice to Lender, a Borrower
shall be entitled to obtain a release of an Individual Property owned by such
Borrower (the “Exiting Property”) from the Lien of the Collateral Documents and
the Cross Collateral Documents upon substituting therefor (a “Substitution”)
another property (the “Substitute Property”) satisfactory to Lender (in its sole
discretion) and upon satisfaction (as determined by Lender in its sole
discretion) of each of the following terms and conditions:

(a) At the time of such Borrower’s request for a Substitution and at the time of
the proposed Substitution, there shall exist no Event of Default, and there
shall exist no condition or state of facts, which with the passage of time or
the giving of notice, or both, would constitute an Event of Default under the
Loan Documents;

(b) No Event of Default shall have occurred under any of the Loan Documents at
any time from the Closing Date to the date of the consummation of the proposed
Substitution;

(c) A Substitution shall involve only one (1) Individual Property;

(d) The Substitution shall be in conjunction with the sale of one (1) Individual
Property to the Master Tenant or another third party unrelated to any of
Borrowers, and Lender shall not be obligated to consummate the Substitution in
the event the proposed sale of the Individual Property shall not actually be
consummated;

(e) Upon the applicable Borrower’s written request for a Substitution, such
Borrower shall deliver to Lender a copy of the current draft of the sale
agreement pertaining to the sale of the Exiting Property, and as soon as
available after such Borrower’s written request for a Substitution, such
Borrower shall deliver to Lender a copy of the fully executed sale agreement
(along with a marked copy of such fully executed sale agreement indicating all
changes made after the draft of the sale agreement previously delivered to
Lender), but in no event shall such delivery of such fully executed sale
agreement and such marked sale agreement be later than two (2) business days
after such Borrower’s execution of such sale agreement, and in all events such
delivery shall be made at least thirty (30) days prior to the end of Lender’s
period (as specified below) for processing such Substitution;

(f) Any written request by a Borrower to Lender for a Substitution must be
received no sooner than the later of (i) nine (9) months after the Closing or
(ii) six (6) months after completion of the most recent Release or Substitution,
and any such written request must be received no later than twelve (12) months
prior to the maturity date of the Loans;

(g) The proposed Substitute Property shall constitute the fee simple estate to
such property, and no joint venture or partnership interests or interests shall
be permitted;

(h) The ownership entity of the Substitute Property shall be identical to the
entity that owned the Exiting Property;

 

10



--------------------------------------------------------------------------------

(i) At the time of any Substitution, the Substitute Property shall not be less
than one hundred percent (100%) occupied by third-party tenants in occupancy and
paying rent, and free rent or other rental concessions shall have been
extinguished except as may otherwise be approved in writing by Lender;

(j) The credit of the tenants (or if a lease is guaranteed, the credit of the
guarantor so long as such lease is guaranteed pursuant to a guaranty
satisfactory to Lender) occupying the Substitute Property and the lease rollover
schedule for such tenants shall be satisfactory to Lender.

(k) Lender shall have received a physical condition report (conforming with
Lender’s then current guidelines and report requirements) of the Substitute
Property from an engineer or architect chosen by Lender, which report shall be
satisfactory in all respects to Lender. In addition, Lender shall have received
an Environmental Site Assessment (conforming with Lender’s then current
guidelines and report requirements) of the Substitute Property from an
environmental consulting firm chosen by Lender, which Environmental Site
Assessment shall be satisfactory in all respects to Lender. The cost of
preparation of all such reports and all necessary inspections shall be paid by
Borrower;

(l) The Substitute Property (including, without limitation, the location, the
demographics of the market area, appearance, configuration, quality and age of
the Substitute Property) shall be satisfactory to Lender;

(m) The value and NOI (as defined above) of the Substitute Property shall equal
or exceed the then-market value and NOI of the Exiting Property, all as
determined by Lender;

(n) All conditions that Borrowers were obligated to meet and satisfy under the
terms of the Loan Application in connection with the closing of the Loans, or,
if required by Lender, Lender’s then current closing and underwriting
requirements, shall be satisfied regarding the Substitute Property, including
without limitation, that (i) all Loan Documents shall be satisfactory to Lender,
(ii) Lender receives a satisfactory legal opinion from the applicable Borrower’s
counsel, (iii) title to the Substitute Property shall be satisfactory in all
respects to Lender (including, without limitation, evidence that Lender shall
have a first and exclusive Lien on the fee simple interest in the Substitute
Property), (iv) Lender shall receive a satisfactory survey and title insurance
policy, (v) Lender receives satisfactory evidence that the Substitute Property
complies with all applicable government requirements, and (vi) Borrowers’
current financial condition shall be satisfactory to Lender;

(o) At the same time that the applicable Borrower delivers its written notice to
Lender requesting a Substitution, such Borrower shall pay to Lender a
non-refundable administrative fee of $25,000 (the “Substitution Administrative
Fee”), and the Substitution Administrative Fee shall be deemed earned by Lender
upon Lender’s receipt of such fee. At the closing of the Substitution, Borrower
shall pay to Lender a non-refundable fee of one half of one percent (0.5%) of
the Allocated Loan Amount for the Exiting Property; provided, however, that
Lender shall credit against such non-refundable fee paid at the closing of the
Substitution the Substitution Administrative Fee that such Borrower previously
paid to Lender. Neither the Substitution Administrative Fee nor the
non-refundable fee paid at the closing of the Substitution shall be applied to
the applicable Individual Loan or the outstanding principal balance due under
the Loans;

(p) Whether or not the Substitution actually closes, Borrowers shall pay all
costs and expenses associated with the Substitution, including but not limited
to, title insurance and survey fees and expenses, recording charges and taxes,
documentary stamp taxes, intangible taxes, attorneys’ fees (including attorneys’
fees and expenses for Lender’s staff attorneys and outside counsel), fees of
Lender’s architect and/or engineer, and fees related to the Environmental Site
Assessment;

 

11



--------------------------------------------------------------------------------

(q) Lender shall have determined that, after giving effect to the proposed
Substitution (excluding the Exiting Property, but including the Substitute
Property), the Loan to Value Ratio for the Security Pool shall not exceed
fifty-five percent (55%), and Lender shall have determined that, after giving
effect to the proposed Substitution (excluding the Exiting Property, but
including the Substitute Property), the Debt Service Coverage Ratio for the
Security Pool shall be at least 1.75;

(r) Lender shall have determined that, following the Substitution, the aggregate
amount of the Individual Loans with respect to all Individual Properties that
comprised part of the Property on the Closing Date and that would remain as part
of the Security Pool, shall be greater than fifty-five percent (55%) of the
total original principal amount of the Loans; and

(s) Lender’s decision to accept or reject any proposed Substitute Property shall
be in Lender’s sole and absolute discretion; it being understood that, without
limiting the foregoing, under no circumstances shall the Substitute Property
qualify for a Substitution unless the value of the Substitute Property is, in
Lender’s sole judgment, equal to or greater than one hundred percent (100%) of
the value of the Exiting Property, as determined by Lender, and is at least
equal to the Exiting Property in each of the following respects: (a) stability
of cash flow, taking into consideration weighted average lease maturities;
(b) tenant credit and quality and diversification; (c) building quality and
diversification; and (d) location quality and diversification. Borrowers
acknowledge that Lender may reject a property proposed as a Substitute Property
for any reason or without giving a reason, and Borrowers assume such risk
notwithstanding that it may spend substantial resources preparing the reports
and other information required by Lender with respect to the Substitute
Property;

(t) Lender determines in its sole discretion that the Substitution would not
result in a violation of the ERISA provisions contained in Lender’s then current
guidelines and requirements, and Borrowers deliver such certifications and other
documents as Lender may request in connection therewith;

(u) Lender is satisfied, and Borrowers shall deliver such assurances as may be
reasonably requested by Lender (including a reaffirmation certification or other
agreement) that any guaranty, indemnity or similar instrument delivered to
Lender in connection with the Loans remains in full force and effect,
notwithstanding and taking into consideration the Substitution; and

(v) The Substitute Property shall have the same unpaid principal balance
allocated to such Substitute Property as the then existing unpaid principal
balance allocated to the Exiting Property at the time of the closing of the
Substitution.

Lender shall have at least sixty (60) days in which to process any request to
effect a Substitution after receipt of (1) all materials and information
necessary to evaluate such request and (2) the Substitution Administrative Fee.

Notwithstanding anything to the contrary in Section 3 above and/or this
Section 4, Borrowers shall only have the right to a combined cumulative total
(during the entire term of the Loans) of eight (8) Releases and Substitutions;
provided, however, that Lender agrees to consider in good faith any request for
its consent to a Release or Substitution that would cause the combined
cumulative total of Releases and Substitutions during the term of the Loans to
exceed eight (8) Releases and Substitutions, which consent may be given or
withheld for any reason or given conditionally, in Lender’s sole discretion.

This Section 4 shall be personal to the original Borrowers under the Loans, and
no transferee shall have any rights under this Section 4.

 

12



--------------------------------------------------------------------------------

5. EVENT OF DEFAULT.

5.1 Definition. The following shall be an “Event of Default”:

(a) if any Borrower fails to make any payment required under the Loan Documents
when due and such failure continues for five (5) days after written notice;
provided, however, that if Lender gives one (1) notice of default within any
twelve (12) month period, none of Borrowers shall have any further right to any
notice of monetary default during that twelve (12) month period;

(b) except for defaults listed in the other subsections of this Section 5.1, if
any Borrower fails to perform or comply with any other provision contained in
any of the Loan Documents and the default is not cured within thirty (30) days
of Lender’s providing written notice thereof, or such longer period as may be
provided for in the Loan Documents (the “Grace Period”); provided, however, that
Lender may extend the Grace Period up to an additional sixty (60) days (for a
total of ninety (90) days from the date of default) if (i) such Borrower
immediately commences and diligently pursues the cure of such default and
delivers (within the Grace Period) to Lender a written request for more time and
(ii) Lender determines in good faith that (1) such default cannot be cured
within the Grace Period but can be cured within ninety (90) days after the
default, (2) no Lien or security interest created by the Loan Documents will be
impaired prior to completion of such cure, and (3) Lender’s immediate exercise
of any remedies provided hereunder or by law is not necessary for the protection
or preservation of the Property or Lender’s security interest;

(c) if any representation made (i) in connection with any of the Loans or any of
the Pool Obligations, or (ii) in the Loan Application or any of the Loan
Documents shall be false or misleading in any material respect;

(d) if any default under Section 2 of this Agreement occurs;

(e) if any Borrower shall (i) become insolvent, (ii) make a transfer in fraud of
creditors, (iii) make an assignment for the benefit of its creditors, (iv) not
be able to pay its debts as such debts become due, or (v) admit in writing its
inability to pay its debts as they become due;

(f) if any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding, or any other proceedings for the relief of debtors, is instituted by
or against any Borrower, and, if instituted against any Borrower, is allowed,
consented to, or not dismissed within the earlier to occur of (i) ninety
(90) days after such institution or (ii) the filing of an order for relief;

(g) if any of the events in Sections 5.1(e) or (f) shall occur with respect to
any (i) managing member of any Borrower, (ii) general partner of any Borrower or
(iii) guarantor of payment or performance of any of the Obligations;

(h) if any Individual Property shall be taken, attached, or sequestered on
execution or other process of law in any action against any Borrower;

(i) if any default occurs under the Environmental Indemnities or the ERISA
Indemnities and such default is not cured within any applicable grace period in
that document;

(j) if any Borrower shall fail at any time to obtain, maintain, renew, or keep
in force the insurance policies required by Section 3.06 of the Mortgages within
ten (10) days after written notice;

 

13



--------------------------------------------------------------------------------

(k) if any Borrower shall be in default under any other mortgage or security
agreement covering any part of the Property, whether it be superior or junior in
Lien to the Mortgages;

(l) if any claim of priority (except based upon a Permitted Encumbrance) to the
Loan Documents by title, Lien, or otherwise shall be upheld by any court of
competent jurisdiction or shall be consented to by any Borrower; or

(m) (i) the consummation by any Borrower of any transaction which would cause
(A) any of the Loans or any exercise of Lender’s rights under any of the Loan
Documents to constitute a non-exempt prohibited transaction under ERISA, or
(B) a violation of a state statute regulating governmental plans; (ii) the
failure of any representation in Section 3.11 of the Mortgages to be true and
correct in all respects; or (iii) the failure of any Borrower to provide Lender
with the written certifications required by Section 3.11 of the Mortgages.

5.2 Remedies. Upon the occurrence of any Event of Default, Lender may at any
time declare all of the Indebtedness to be due and payable, and the same shall
thereupon become immediately due and payable, together with all payments due in
accordance with the terms of this Agreement, the Notes, and the other Loan
Documents, without any further presentment, demand, protest or notice of any
kind, and Lender shall also have all rights and remedies provided for in the
Loan Documents. All remedies of Lender provided for herein and in the Loan
Documents and the Environmental Indemnities and the ERISA Indemnities are
cumulative and shall be in addition to any and all other rights and remedies
provided in the other Loan Documents or, by law, including any right of offset.
The exercise of any right or remedy by Lender hereunder shall not in any way
constitute a cure or waiver of default hereunder or under the Loan Documents, or
invalidate any act done pursuant to any notice of default, or prejudice Lender
in the exercise of any of its rights hereunder or under the Loan Documents or
the Environmental Indemnities or the ERISA Indemnities.

5.3 Multiple Obligations; Cross Default. Each Borrower understands, acknowledges
and agrees that each of the Notes is a separate and distinct legal obligation
and that the execution of a single Loan Agreement and references herein to the
“Loan” or “Loans” is for purposes of administrative convenience only. Each
Borrower further understands, acknowledges and agrees that the occurrence of a
default under any of the Notes or other Loan Documents shall constitute a
default under all other Notes and other Loan Documents, following the expiration
of any applicable cure period, and shall entitle Lender to exercise all of its
rights and remedies under all of the Loan Documents, including, without
limitation, accelerating the maturity date of any or all of the Notes and
foreclosing the Liens of any or all of the Mortgages in such order and manner as
Lender may elect in its sole and absolute discretion.

5.4 Application of Foreclosure Proceeds. In the event of a foreclosure
(non-judicial or judicial) of any of the Mortgages encumbering any of the
Individual Properties, each Borrower agrees that Lender shall have full and
complete discretion to apply any proceeds from the sale of the applicable
Individual Property, after (i) payment of any and all costs of foreclosure,
(ii) payment of attorneys’ and trustee’s fees, (iii) payment of any other sums
required to be paid under applicable Laws, and (iv) satisfaction of the
foreclosed obligation and (any such remaining proceeds being defined as the
“Excess Proceeds”) to the prepayment or repayment (together with applicable
Prepayment Premium, if any) of the indebtedness evidenced by any of the other
Notes. Each Borrower hereby irrevocably assigns, transfers and conveys to Lender
any and all of its right, title and interest in and to the Excess Proceeds and
consents to the prepayment or repayment of indebtedness herein above provided.
Each Borrower hereby waives any right to require Lender to (i) marshal any
assets of any Borrower (including, without limitation, the Individual
Properties), or (ii) any right to require a sale in inverse order of alienation
in the event of foreclosure of the Liens and security interests created by the
Mortgages or any of the other Loan Documents.

 

14



--------------------------------------------------------------------------------

6. MISCELLANEOUS

6.1 Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Agreement, the Notes or any of the other Loan Documents,
or consent to any departure by Lender or any Borrower therefrom, shall in any
event be effective without the written concurrence of Lender and Borrowers
thereto. No amendment, modification, termination or waiver of any provision of
any Note shall be effective without the written agreement of Lender and
Borrowers. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. In the event of
any inconsistency between the terms and conditions of the other Loan Documents
and this Agreement, the terms and conditions of this Agreement shall control.

6.2 Notices. All notices, demands or documents of any kind that Borrowers and
Lender may be required or may desire to give or serve under this Agreement shall
be given or served in the manner provided in the Mortgages.

6.3 Successors and Assigns; Subsequent Holders of Notes. The terms, covenants
and conditions contained in this Agreement shall inure to the benefit of and be
binding on the parties and their respective heirs, executors, administrators,
successors, and assigns, and all subsequent owners of the Individual Properties
and all subsequent holders of the Notes and the Mortgages, subject in all events
to the provisions of the Mortgages and this Agreement regarding transfers by
Borrowers.

6.4 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans hereunder and the execution
and delivery of the Notes.

6.5 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of Lender or any holder of any Note in the exercise of any power,
right or privilege hereunder or under the Notes shall impair such power, right
or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Agreement and
the Notes are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

6.6 Severability. In case any provision in or obligation under this Agreement or
the Notes shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

6.7 Headings. Sections and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

6.8 Counterparts. This Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same Agreement.

6.9 Applicable Law. THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (EXCEPT
TO THE EXTENT SUCH OTHER DOCUMENT CONTAINS A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ARIZONA WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

 

15



--------------------------------------------------------------------------------

6.10 Consent to Jurisdiction and Service of Process; Waiver of Jury Trial. All
judicial proceedings arising out of or relating to this Agreement, any Note or
the Loan Documents or any of the Pool Obligations may be brought only in any
state or Federal court of competent jurisdiction in the State of Arizona and by
execution and delivery of this Agreement, each Borrower accepts for itself and
in connection with its properties, generally and unconditionally, the
nonexclusive jurisdiction of the aforesaid courts and waives any defense of
forum non conveniens, and, subject to any appeal rights, irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Agreement,
such Note, the Loan Documents or such Pool Obligations; provided, however,
Lender in its sole discretion shall have the right to commence proceedings with
respect to any Collateral Document (and the Note governed by the laws of such
state) in the state where the Individual Property secured by such Collateral
Document is located. TO THE EXTENT PERMITTED BY LAW, ALL PARTIES TO THIS
AGREEMENT IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING ARISING OUT OR RELATING TO THIS AGREEMENT, ANY NOTE OR ANY
OBLIGATION.

6.11 Exhibits and Schedules. The exhibits and schedules annexed hereto are
incorporated herein and shall be a part of this Agreement.

6.12 Limited Recourse Liability. The provisions of Paragraphs 8 and 9 of the
Notes are incorporated into this Agreement as if such provisions were set forth
in their entirety in this Agreement.

 

7. PROVISIONS CONCERNING CAPITAL IMPROVEMENTS

7.1 Borrower hereby represents and warrants to Lender that each of the Master
Leases with the Master Tenant provides that Borrowers are obligated to deliver
certain funds (the “Capex Funds”) to the Master Tenant under the Master Leases,
which such Capex Funds shall be used solely to fund the costs of certain capital
improvements to the Property (collectively, the “Capital Improvements”). Lender
has developed a list of Capital Improvements more particularly set forth in
Exhibit C attached hereto and by this reference incorporated herein (the
“Proposed List”). Borrower hereby agrees to negotiate in good faith with the
Master Tenant to cause the items on the Proposed List to be included among the
Capital Improvements. The final list of Capital Improvements shall be delivered
to Lender promptly upon agreement on the list between Borrowers and Tenant.
Provided that Borrowers at all times remains in compliance with the requirements
Section 8.2 of this Agreement, Borrowers and the Master Tenant shall have the
right to modify the list of Capital Improvements (and the budget therefor) from
time to time without Lender’s consent, but Lender shall be provided an updated
list of Capital Improvements within fifteen (15) days after any such
modification.

7.2 Borrowers hereby further covenant and agree with Lender as follows: (i) the
Capex Funds shall be in the minimum amount of $8,000,000, (ii) the Capital
Improvements shall be completed as and when required under the terms and
conditions of the Master Leases, (iii) the Capital Improvements shall be
completed prior to the date that is the third (3rd) anniversary of the date of
this Agreement (the “Capex Completion Date”), (iv) the Capital Improvements
shall in all events include replacing, repairing and/or resodding the greens at
the Deer Creek Individual Property, and (v) on or before the Capex Completion
Date, Borrowers shall deliver to Lender evidence that the Capex Funds have been
fully expended to fund completion of the Capital Improvements. Notwithstanding
the foregoing, in the event that any of the terms of the foregoing sentence have
not been complied with, then such failure shall not be an Event of Default under
the Loan Documents if Borrowers promptly deposit with Lender an amount equal to
the positive difference between $8,000,000 and the amount actually paid by
Borrowers, as of the

 

16



--------------------------------------------------------------------------------

calculation date, to fund completion of the Capital Improvements (the “Capex
Escrow”). The Capex Escrow shall be held as additional security for the Loans
and shall be released to the applicable Borrower as and when additional Capital
Improvements are completed based upon the actual amount expended on such Capital
Improvements completed after the date of the deposit of the Capex Escrow.

 

8. PROVISIONS CONCERNING TENANT CAPITAL EXPENSE DEPOSITS

8.1 Under the terms of each of the Master Leases affecting the Security Pool,
the Master Tenant under each such Master Lease is obligated to fund to an
account held by each Individual Borrower, as landlord under such Master Lease,
for certain reserves relating to each Individual Property (collectively, the
“Deposits”).

8.2 Borrowers, Lender and a clearing bank acceptable to Lender (the “Clearing
Bank”) have entered into (or will, prior to the establishment of the Deposits,
enter into) an account control agreement giving Lender control of the Deposits,
which will govern the collection and distribution of the Deposits during the
term of the Loans. From and after Closing, the Deposits shall be paid directly
by the Master Tenant under the Master Leases to an account in Lender’s sole
dominion and control acceptable to Lender and maintained with the Clearing Bank.
The Deposits shall be released in accordance with the terms and conditions of
the Master Leases. Notwithstanding the foregoing, (i) following an Event of
Default as provided in the Loan Documents, the Deposits shall not be released to
any of Borrowers in any event and (ii) following an “Event of Default” (as
defined in the applicable Master Lease) under any applicable Master Lease, the
Deposits shall not be released to any Borrower unless and until such Borrower
has entered into bona fide and binding new Leases in compliance with the terms
and conditions of the Loan Documents that replace the Master Leases that were
the subject of such default.

 

9. PROVISIONS CONCERNING TENANT SECURITY DEPOSITS

9.1 Borrower and Lender acknowledge that each of the security deposits under
each of the Master Leases for the Individual Properties in the Security Pool
(the “Pool Security Deposits”) is pooled both with (i) the security deposits
under each of the other Master Leases between a Borrower and Master Tenant with
respect to the other Individual Properties and (ii) certain security deposits
delivered by the Master Tenant (the “Non-Pool Security Deposits”) under certain
other lease agreements between the Master Tenant and certain affiliates of
Borrowers relating to certain properties not included in the Security Pool (the
“Non-Pool Leases”), pursuant to that certain Amended and Restated Pooling
Agreement dated as of December 19, 2007 (the “Pooling Agreement”), by and among
Borrowers, Master Tenant, and certain other affiliates of Borrower (the
“Non-Pool Landlords”).

9.2 If at any time the aggregate amount of Pool Security Deposit and Non-Pool
Security Deposit funds not yet recognized as income to any Borrower or any
Non-Pool Landlord (under GAAP accrual basis accounting) falls below the sum of
the security deposits required under each of the Master Leases covering the
Individual Properties in the Security Pool (without regard to the provisions of
the Pooling Agreement), Borrowers shall promptly replenish the Security Deposits
or cause the Master Tenant to replenish the Security Deposits to an amount at
least in excess of the sum of the security deposits required under each of the
Master Leases covering the Individual Properties in the Security Pool (without
regard to the provisions of the Pooling Agreement).

9.3 Borrower and Lender acknowledge that Section 3.9(a) of each of the Master
Leases with the Master Tenant affecting the Security Pool requires that a
portion of the Pool Security Deposits be delivered in the form of a letter of
credit (collectively, the “Pool LOC Security Deposits”). Notwithstanding
anything to the contrary contained in the Pooling Agreement or otherwise,
Borrower agrees that the Pool LOC Security Deposits will, at Borrowers’ sole
cost and expense be delivered to

 

17



--------------------------------------------------------------------------------

Lender, assigned to Lender pursuant to a security agreement in form and
substance satisfactory to Lender, and the proceeds of the Pool LOC Security
Deposits will be assigned by Borrowers to Lender in form and substance
satisfactory to Lender, which assignment shall be duly acknowledged by the
issuer(s) of the Pool LOC Security Deposits.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES BEGIN ON NEXT PAGE]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by Lender and
Borrowers as of the day and year first above written.

 

19



--------------------------------------------------------------------------------

   

BORROWERS:

      CNL SOUTHWEST:   CNL MIDWEST:    

CNL INCOME EAGL SOUTHWEST

GOLF, LLC, a Delaware limited liability

company

 

CNL INCOME EAGL MIDWEST GOLF,

LLC, a Delaware limited liability company

    By:   Amy Sinelli   [SEAL]               By:   Amy Sinelli   [SEAL]    
Name:   Amy Sinelli                 Name:   Amy Sinelli       Title:   Senior
Vice President                 Title:   Senior Vice President       CNL WEST:  
CNL MIDEAST:    

CNL INCOME EAGL WEST GOLF, LLC, a

Delaware limited liability company

 

CNL INCOME EAGL MIDEAST GOLF,

LLC, a Delaware limited liability company

    By:   Amy Sinelli   [SEAL]               By:   Amy Sinelli   [SEAL]    
Name:   Amy Sinelli                 Name:   Amy Sinelli       Title:   Senior
Vice President                 Title:   Senior Vice President       CNL NORTH:  
       

CNL INCOME EAGL NORTH GOLF, LLC,

a Delaware limited liability company

          By:   Amy Sinelli   [SEAL]                       Name:   Amy Sinelli  
                      Title:   Senior Vice President                    



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO COLLATERAL LOAN AGREEMENT]

 

LENDER: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation
By:  

/s/ Jean M. Baker

Name:   Jean M. Baker Title:   Vice President   [CORPORATE SEAL]



--------------------------------------------------------------------------------

EXHIBIT A

Allocated Loan Amounts for Individual Properties

 

Individual Property

  

Individual Borrower

   Loan
Number    Allocated
Loan Amount

1.

   Ancala    CNL Income EAGL Southwest Golf, LLC    706107705    $ 7,600,000.00

2.

   Arrowhead (AZ)    CNL Income EAGL Southwest Golf, LLC    706107824    $
9,400,000.00

3.

   Arrowhead (CO)    CNL Income EAGL West Golf, LLC    706107705    $
10,400,000.00

4.

   Continental    CNL Income EAGL Southwest Golf, LLC    706107705    $
4,000,000.00

5.

   Deer Creek    CNL Income EAGL Midwest Golf, LLC    706107828    $
4,900,000.00

6.

   Desert Lakes    CNL Income EAGL Southwest Golf, LLC    706107705    $
1,300,000.00

7.

   Eagle Brook    CNL Income EAGL North Golf, LLC    706107825    $ 9,200,000.00

8.

   Foothills    CNL Income EAGL Southwest Golf, LLC    706107705    $
5,700,000.00

9.

   Hunt Valley    CNL Income EAGL Mideast Golf, LLC    706107830    $
14,000,000.00

10.

   Kokopelli    CNL Income EAGL Southwest Golf, LLC    706107705    $
5,800,000.00

11.

   Legend at Arrowhead    CNL Income EAGL Southwest Golf, LLC    706107705    $
6,300,000.00

12.

   London Bridge    CNL Income EAGL Southwest Golf, LLC    706107705    $
7,000,000.00

13.

   Majestic Oaks    CNL Income EAGL North Golf, LLC    706107829    $
7,200,000.00

14.

   Meadowbrook    CNL Income EAGL Midwest Golf, LLC    706107832    $
6,800,000.00

15.

   Mission Hills    CNL Income EAGL North Golf, LLC    706107825    $
1,800,000.00

16.

   Painted Desert    CNL Income EAGL West Golf, LLC    706107831    $
5,400,000.00

17.

   Ruffled Feathers    CNL Income EAGL North Golf, LLC    706107825    $
8,300,000.00

18.

   Stonecreek    CNL Income EAGL Southwest Golf, LLC    706107705    $
8,800,000.00

19.

   Superstition Springs    CNL Income EAGL Southwest Golf, LLC    706107705    $
6,400,000.00

20.

   Tallgrass    CNL Income EAGL Midwest Golf, LLC    706107828    $ 2,800,000.00

21.

   Tamarack    CNL Income EAGL North Golf, LLC    706107825    $ 4,500,000.00

22.

   Tatum Ranch    CNL Income EAGL Southwest Golf, LLC    706107705    $
2,400,000.00    TOTAL          $ 140,000,000



--------------------------------------------------------------------------------

EXHIBIT B

Individual Properties

 

Individual Property

  

Address

1.

   Ancala    11700 East Via Linda, Scottsdale, Maricopa County, Arizona 85259

2.

   Arrowhead (AZ)    19888 North 73rd Avenue, Glendale, Maricopa County, Arizona
85308

3.

   Arrowhead (CO)    10850 W. Sundown Trail, Littleton, Douglas County, Colorado
80125

4.

   Continental    7920 E. Osborn Road, Scottsdale, Maricopa County, Arizona
85251

5.

   Deer Creek    7000 W. 133rd, Overland Park, Johnson County, Kansas 66209

6.

   Desert Lakes    5835 Desert Lakes Drive, Bullhead City, Mohave County,
Arizona 86426

7.

   Eagle Brook    2288 Fargo Boulevard, Geneva, Kane County, Illinois 60134

8.

   Foothills    2201 East Clubhouse Drive, Phoenix, Maricopa County, Arizona
85048

9.

   Hunt Valley    14101 Phoenix Road, Phoenix, Baltimore County, Maryland 21131

10.

   Kokopelli    1800 W. Guadalupe, Gilbert, Maricopa County, Arizona 85233

11.

   Legend at Arrowhead    21025 N. 67th Avenue, Glendale, Maricopa County,
Arizona 85308

12.

   London Bridge    2400 Clubhouse Drive, Lake Havasu, Mohave County, Arizona
86406

13.

   Majestic Oaks    701 Bunker Lake Boulevard, Ham Lake, Anoke County Minnesota
55304

14.

   Meadowbrook    10850 W. Sundown Trail, Tulsa, Tulsa County, Oklahoma 80125

15.

   Mission Hills    1677 W. Mission Hills Road, Northbrook, Cook County,
Illinois 60062

16.

   Painted Desert    5555 Painted Mirage Drive, Las Vegas, Clark County, Nevada
89129

17.

   Ruffled Feathers    1 Pete Dye Drive, Lemont, Cook County, Illinois 60439

18.

   Stonecreek    4435 E. Paradise Village, Parkway Phoenix, Maricopa County,
Arizona 85032

19.

   Superstition Springs    6542 East Baseline Road, Mesa, Maricopa County,
Arizona 85206

20.

   Tallgrass    2400 N. Tallgrass Ps., Wichita, Sedgwick County, Kansas 67226

21.

   Tamarack    24032 Royal Worlington, Naperville, DuPage County, Illinois 60564

22.

   Tatum Ranch    29888 N. Tatum Ranch Drive, Cave Creek, Maricopa County,
Arizona 85331



--------------------------------------------------------------------------------

EXHIBIT C

Capital Improvements